Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 4, 2016.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-16-00744-CV



            IN RE PSYCHEMEDICS CORPORATION, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-33423

                       MEMORANDUM OPINION

      On September 21, 2016, relator Psychemedics Corporation filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West
2004); see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Kyle Carter, presiding judge of the 125th District Court of
Harris County, to set aside his May 27, 2016 order denying relator’s motion for
summary judgment.

      Relator has not shown that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also deny relator’s motion
for temporary relief.


                                 PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




                                        2